In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-22-00004-CR

EX PARTE JAMES FLOYD                        §   On Appeal from the 396th District
                                                Court

                                            §   of Tarrant County (C-010914-00)

                                            §   July 14, 2022

                                            §   Memorandum Opinion by Justice
                                                Bassel

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying James Floyd’s pretrial application for

writ of habeas corpus. It is ordered that the order of the trial court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel